             Case 5:16-cr-00047-EJD Document 128 Filed 07/17/19 Page 1 of 2



 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for Defendant WEILIN CHANG
 6
   JULIA M. JAYNE, State Bar No. 202753
 7 Jayne Law Group, P.C.
   483 9th Street, Suite 200
 8 Oakland, CA 94607
   Telephone: 415-623-3600
 9 Facsimile: 415-623-3605
   julia@jaynelawgroup.com
10
   Attorney for Defendant JONATHAN CHANG
11

12                                  UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                           SAN JOSE DIVISION
15 UNITED STATES OF AMERICA,                               Case No. 16-cr-00047 EJD
16                 Plaintiff,                              DEFENDANTS JONATHAN & WEILIN
                                                           CHANG’S MOTION TO SEAL EXHBITS TO
17                  vs.                                    DOC. NO. 122
18 JONATHAN CHANG & WEILIN CHANG,

19                 Defendants.
20

21 TO THE HONORABLE EDWARD J. DAVILA AND THE CLERK OF THE ABOVE

22 ENTITLED COURT:

23         Pursuant to Criminal Local Rule 56-1(b) and Civil Local Rule 79-5(b), defendants Jonathan

24 Chang and Weilin Grace Chang, by and through counsel, hereby respectfully request that this Court issue

25 an Order sealing the following exhibits, listed below, to Motion in Limine No. 6, Doc. No. 122. The

26 exhibits were filed with incomplete redactions and therefore expose potential personal information that

27 should have been redacted under the Local Rules.

28


     DEFENDANTS JONATHAN & WEILIN CHANG’S MOTION TO SEAL EXHBITS TO DOC. NO. 122
     Case No. 16-cr-00047 EJD                                                                                1
               Case 5:16-cr-00047-EJD Document 128 Filed 07/17/19 Page 2 of 2



 1           The exhibits that should be sealed in Doc. No. 122 are:
 2                   Exhibit 2, Doc. No. 122-2
                     Exhibit 3, Doc. No. 122-3
 3                   Exhibit 4, Doc. No. 122-4
                     Exhibit 6, Doc. No. 122-6
 4                   Exhibit 7, Doc. No. 122-7
                     Exhibit 8, Doc. No. 122-8
 5                   Exhibit 9, Doc. No. 122-9 (manually filed with the court)
                     Exhibit 13, Doc. No. 122-13
 6                   Exhibit 16, Doc. No. 122-16
                     Exhibit 20, Doc. No. 122-20
 7                   Exhibit 22, Doc. No. 122-22
                     Exhibit 24, Doc. No. 122-24
 8                   Exhibit 25, Doc. No. 122-25
                     Exhibit 33, Doc. No. 122-33
 9                   Exhibit 34, Doc. No. 122-34
                     Exhibit 35, Doc. No. 122-35
10                   Exhibit 36, Doc. No. 122-36
                     Exhibit 38, Doc. No. 122-38
11                   Exhibit 40, Doc. No. 122-40
                     Exhibit 41, Doc. No. 122-41
12                   Exhibit 42, Doc. No. 122-42
13
             This motion is supported by the Declaration of Matthew A. Laws, which is attached hereto, and
14
     all records, filings and pleadings in this action.
15

16 Dated: JULY 17, 2019                              Respectfully submitted,
17
                                                            /s/
18                                                   Christopher J. Cannon
                                                     Matthew A. Laws
19                                                   Attorneys for WEILIN CHANG
20                                                          /s/
21                                                   Julia M. Jayne
                                                     Attorney for JONATHAN CHANG
22

23

24

25

26

27

28


     DEFENDANTS JONATHAN & WEILIN CHANG’S MOTION TO SEAL EXHBITS TO DOC. NO. 122
     Case No. 16-cr-00047 EJD                                                                                2
